Citation Nr: 1302614	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-30 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip disability claimed as secondary to service-connected right lower extremity lymphedema.

2.  Entitlement to service connection for a right foot disability claimed as secondary to service-connected right lower extremity lymphedema.

3.  Entitlement to a higher initial disability rating in excess of 10 percent for service-connected right hip osteoarthritis.

4.  Entitlement to a higher (compensable) initial disability rating for service-connected osteoarthritis of the left first metatarsophalangeal joint.  

5.  Entitlement to a higher (compensable) initial disability rating for service-connected osteoarthritis of the right knee.

6.  Entitlement to a higher (compensable) initial disability rating for service-connected osteoarthritis of the left knee.

7.  Entitlement to an effective date earlier than June 13, 2006 for the grant of service connection for osteoarthritis of the right hip.

8.  Entitlement to an effective date earlier than December 17, 2009 for the grant of service connection for osteoarthritis of the left first metatarsophalangeal joint.

9.  Entitlement to an effective date earlier than June 13, 2006 for the grant of service connection for osteoarthritis of the right knee.

10.  Entitlement to an effective date earlier than June 13, 2006 for the grant to service connection for osteoarthritis of the left knee.

11.  Entitlement to an effective date earlier than June 14, 1996 for the assignment of a 100 percent evaluation for right lower extremity lymphedema.

12.  Whether January, November, and December 1994 rating decisions were clearly and unmistakable erroneous in denying a schedular rating in excess of 60 percent for right lower extremity lymphedema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2011 rating decisions by which the RO granted an increased rating of 100 percent to the service-connected right lower extremity lymphedema.  The Veteran is contesting the effective date of increase.  The RO also granted service connection for right hip osteoarthritis, left first metatarsophalangeal osteoarthritis, right knee osteoarthritis, and left knee osteoarthritis.  With respect to these claims, the Veteran is challenging the initial disability ratings assigned as well as the effective dates assigned.  Regarding the claims of service connection for a right foot disability and a left hip disability, the Veteran is appealing the denial of service connection.

The issue of entitlement to service connection for a bilateral ankle disability has been raised by the record (see December 19, 2009 correspondence and October 2011 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it/them, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  A disease or injury of the left hip did not take place in service.

2.  Symptoms of a chronic left hip disability did not manifest in service.

3.  Symptoms of a left hip disability have not been continuous since service.

4.  The Veteran does not have a current left hip disability.

5.  A disease or injury of the right foot did not take place in service.

6.  A chronic right foot disability did not manifest in service.

7.  Symptoms of a right foot disability have not been continuous since service.

8.  The Veteran does not have a current right foot disability.

9.  For the entire initial rating period, the Veteran's service-connected right hip disability manifested in limitation of motion with pain; it has not manifested in ankylosis, limitation of extension, flexion limited to 45 degrees, abduction limited to 10 degrees, inability to cross legs, toeing out less than 15 degrees, flail joint, or impairment of the femur.  

10.  For the entire initial rating period, the Veteran's service-connected osteoarthritis of the left first metatarsophalangeal joint manifested in some pain; it has not manifested by any other symptomatology.  

11.  For the entire initial rating period, the Veteran's service-connected osteoarthritis of the right knee manifested by some limitation of motion and evidence of pain on motion.

12.  For the entire initial rating period, the Veteran's service-connected osteoarthritis of the left knee manifested by some limitation of motion and evidence of pain on motion.

13.  A claim for service connection for a right hip disability was not received within one year from the date of discharge or release from service.

14.  The Veteran filed a claim of service connection for a right hip disability on June 13, 2006.

15.  There was no right hip injury or disease in service.

16.  There were no chronic symptoms of a right hip disability in service.

17.  There was no continuity of right hip symptomatology following service. 

18.  The date of claim of service connection for a right hip disability, June 13, 2006, is the earliest possible effective date for the grant of service connection for right hip osteoarthritis.  

19.  A claim for service connection for left first metatarsophalangeal joint osteoarthritis was not received within one year from the date of discharge or release from service.

20.  On December 17, 2009, the Veteran filed a claim of service connection for left first metatarsophalangeal joint osteoarthritis.

21.  Left first metatarsophalangeal joint osteoarthritis had its onset in approximately 2008.  

22.  The date of receipt of claim of service connection for left first metatarsophalangeal joint osteoarthritis is later than the date entitlement arose; December 17, 2009 is the earliest possible effective date for the grant of service connection for left first metatarsophalangeal joint osteoarthritis.  

23.  A claim for service connection for a right knee disability was not received within one year from the date of discharge or release from service.

24.  The Veteran filed a claim of service connection for a right knee disability on June 13, 2006.

25.  The date of receipt of claim of service connection for a right knee disability, June 13, 2006, is the earliest possible effective date for the grant of service connection for right knee osteoarthritis.  

26.  A claim for service connection for a left knee disability was not received within one year from the date of discharge or release from service.

27.  The Veteran filed a claim of service connection for a left knee disability on June 13, 2006.

28.  The date of receipt of claim of service connection for a left knee disability, June 13, 2006, is the earliest possible effective date for the grant of service connection for left knee osteoarthritis.  

29.  The Veteran filed a claim for increase regarding service-connected right lower extremity lymphedema on June 14, 1996.

30.  The Veteran did not receive treatment for right lower extremity lymphedema in the year preceding June 14, 1996.

31.  No increase in right lower extremity lymphedema was factually ascertainable in the year preceding June 14, 1996.

32.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the January, November, and December 1994 rating decisions, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in service, was not proximately due to or aggravated by a service-connected disability, and service connection for a left hip disability may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

2.  A right foot disability was not incurred in service, was not proximately due to or aggravated by a service-connected disability, and service connection for a right foot disability may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for a disability rating in excess of 10 percent for a right hip osteoarthritis are not met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2012). 

4.  The criteria for a compensable disability rating for osteoarthritis of the left first metatarsophalangeal joint are not met for the entire initial rating period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2012).

5.  The criteria for a 10 percent disability rating for osteoarthritis of the right knee are met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2012).

6.  The criteria for a 10 percent disability rating for osteoarthritis of the left knee are met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2012).

7.  The criteria for an effective date earlier than June 13, 2006 for the grant of service connection for right hip osteoarthritis are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102 , 3.151, 3.155, 3.159, 3.400 (2012).

8.  The criteria for an effective date earlier than December 17, 2009 for the grant of service connection for left first metatarsophalangeal joint osteoarthritis are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2012).

9.  The criteria for an effective date earlier than June 13, 2006 for the grant of service connection for a right knee disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2012).

10.  The criteria for an effective date earlier than June 13, 2006 for the grant of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2012).

11.  The criteria for an effective date earlier than June 13, 1996 for the assignment of a 100 percent evaluation for service-connected right lower extremity lymphedema are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2012).

12.  The January, November, and December 1994 rating decisions to assign no more than a 60 percent evaluation for right lower extremity lymphedema were not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 200); 38 C.F.R. § 3.105(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide those claiming VA benefits with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the appeals for higher initial disability ratings and the appeals disputing the effective dates assigned following the initial grant of service connection, once service connection is granted, the claim is substantiated, and additional notice is not required, and, furthermore, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3); VAOPGCPREC 
8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  The Board notes that the foregoing analysis applies to issues 3 through 10.  

Regarding the issue of entitlement to an effective date earlier than June 14, 1996 for the assignment of a 100 percent evaluation for right lower extremity lymphedema, the September 2007 statement of the case included citation to the provisions of 
38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates.  The statement of the case explained the reasons for the denial of the Veteran's request for an earlier effective date.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As to the CUE claim, VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of VCAA will take place regarding the CUE claim.

The discussion that follows pertains to the service connection claims herein.  In a timely February 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The record contains the service treatment records, VA clinical records, and relevant VA examination reports.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2010 VA medical opinions obtained in this case are adequate.  The nexus opinions provided considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues herein has been met.  38 C.F.R. § 3.159(c)(4) . 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, VA nexus opinions including substantiated reasons and bases for those opinions, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Left Hip Disability 

The Veteran contends that she has a left hip disability, manifested by pain in the left hip region, that is related to her service-connected right lower extremity lymphedema.

The record reflects no in-service injury or disease of the left hip, and there were no chronic left hip symptoms in service.  The service treatment records reflect no complaints, findings, or treatment related to the left hip.  The February 1984 service separation clinical evaluation does not note any findings related to the left hip, and the Veteran voiced no complaints regarding the left hip in the corresponding report of medical history.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a left hip disability have not been continuous since service separation in April 1984.  Following service separation in April 1984, the evidence of record shows no complaints, findings, diagnosis, or treatment for a left hip disability.  

The Veteran does suffer from lymphedema of the lower extremities, right greater than left.  Evidence of record to include an April 1999 VA medical examination report, indicates that symptoms of lymphedema extended from the ankles to the hips.  Service connection is in effect for left lower extremity lymphedema.  There are no findings of a left hip disability distinguishable from the service-connected left lower extremity lymphedema.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either chronic left hip disability in service or continuous left hip symptoms after service separation.  See Buchanan, at 1336; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The Veteran has not submitted any lay or medical evidence showing that a left hip disability have been continuous since service separation. 

Other evidence of record tending to show that left hip disability symptoms have not been continuous since service separation includes a March 2010 VA medical examination report reflecting complaints of left hip pain for "a couple of years."  At that time, the Veteran had been separated from service for some 25 years.  It follows that left hip pain beginning several years before the March 2010 VA examination had its onset well after service separation in April 1984.  For effective medical treatment, the Veteran would be expected to supply a full and accurate history.  During treatment, the Veteran does not mention chronic left hip symptoms separate from the left lower extremity lymphedema in service, or continuous left hip symptoms since service.  See Cartwright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a left hip disability separate from the left lower extremity lymphedema.  On VA examination in March 2010, there was full left hip range of motion, and an X-ray study of the left hip was within normal limits.  The Veteran has contended that she is suffering from "excruciating" left hip pain.  Pain, in and of itself, without an underlying diagnosis, does not constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001) (holding that"[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  The Veteran has had ample opportunity to provide evidence of a current diagnosis of left hip disability but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran does not suffer from a distinct left hip disability.  Furthermore, there is no evidence of a left hip injury or disease in service, symptoms of a left hip disability have not been chronic in service or continuous since service separation, and, as stated, she does not currently have a diagnosed left hip disability.  For these reasons, service connection for a left hip disability must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a left hip disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied under all theories of entitlement.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310.

Service Connection for a Right Foot Disability 

The Veteran contends that she has a right foot disability that is related to the service-connected right lower extremity lymphedema.

The record reflects no in-service injury or disease of the right foot, and there were no chronic right foot symptoms in service.  The Board notes that service connection is in effect for right lower extremity lymphedema and for right foot scars.  The service treatment records reflect no other complaints, findings, or treatment related to the right foot.  The February 1984 service separation clinical evaluation does not note any findings related to the right foot other than scars.  In short, the service treatment records are silent as to a right foot disability distinct from the disabilities noted above for which service connection is already in effect.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right foot disability have not been continuous since service separation in April 1984.  Following service separation in April 1984, the evidence of record shows no diagnosis or treatment for a right foot disability distinguishable from the service-connected right lower extremity lymphedema and right foot scars.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either chronic left hip disability in service or continuous left hip symptoms after service separation.  See Buchanan, at 1336; see also Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  In the October 2011 notice of disagreement, the Veteran asserted that right foot symptoms have been present since 1985.  The Board questions the Veteran's assertions regarding symptoms since 1985, as she indicated the presence of right foot symptomatology since approximately 2008 during a March 2010 VA medical examination.  The Board finds the statements made on examination in March 2010 more credible than those contained in the October 2011 notice of disagreement because statements made in the course of medical treatment are highly reliable.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy).  

The Board emphasizes that in March 2010 the Veteran had been separated from service for over 25 years.  It follows that right foot symptoms beginning a year or two before the March 2010 VA examination had their onset well after service separation in April 1984.  For effective medical treatment, the Veteran would be expected to supply a full and accurate history.  The Board, therefore, concludes that the right foot symptoms of which the Veteran complains began many years after service separation.  See Cartwright, supra; Pond, supra.  Again, therefore, the Board finds that the most probative evidence shows that right foot symptomatology has not been continuous since service separation.

The Board further finds that the post-service medical evidence does not contain any notation indicating a diagnosis of a right foot disability separate from the service-connected right lower extremity lymphedema and right foot scars.  On VA examination in March 2010, the examiner observed some bilateral edema of the feet, right greater than left, and mild bilateral hallux valgus.  However, an X-ray study of the right foot taken in conjunction with the examination revealed no right hallux valgus and only a possible foreign body in the soft tissues of the right ankle.  The diagnosis, in pertinent part, was of left first metatarsophalangeal joint osteoarthritis and foreign body in the soft tissues anteriorly to the right ankle of unclear origin.  No other diagnosis pertinent to the right foot was rendered.

The Veteran has contended that she is suffering from the same disability that is affecting the left foot.  She is competent to report symptoms that are readily apparent to her.  See, e.g., Layno, supra.  She is not competent, however, to diagnose a disability that necessitates radiologic evidence such as osteoarthritis.  The March 2010 VA examiner did not find any disability pertinent to the right foot itself, and the Board does not find credible the Veteran's apparent assertions of osteoarthritis, as she is not shown to be competent to diagnose such a disability, which necessitates medical equipment and expertise.  Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  Moreover, the Veteran has never asserted that she was reporting a diagnosis rendered by a physician, a fact that she is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  Brammer, 3 Vet. App. at 225.  Here, there is no competent medical evidence of a right foot disability separate from disabilities already subject to service connection.  

The Board is aware of the apparent foreign body in the soft tissues of the right ankle.  A condition of the ankle is not a disability of the foot, as the foot and ankle are anatomically distinct regions.  In any event, such possible foreign body is of unknown etiology and not shown to be related to service.  The Veteran, indeed, has not made any claim related to a right ankle disability and does not assert that the foreign body possibly lodged in the soft tissues of the right ankle is related to service or to a service-connected disability.  If the Veteran is asserting that a right foot disability is the same as a left foot disability, then she is necessarily referring to first metatarsophalangeal joint osteoarthritis.  Certainly, the first metatarsophalangeal joint is an anatomical area that does not encompass the ankle.

In this case, the weight of the record of evidence indicates that the Veteran does not suffer from a right foot disability distinct from service-connected right lower extremity lymphedema and right foot scars.  Furthermore, there is no evidence of a separate right foot disability in service, separate symptoms of a right foot disability have not been continuous since service separation, and, as stated, the Veteran does not currently have a diagnosed right foot disability.  For these reasons, service connection for a right foot disability must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right foot disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied under all theories of entitlement.  See 
38 U.S.C.A. § 5107(d); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310.

Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability ratings assigned to the service-connected left his disability, left first metatarsophalangeal joint osteoarthritis, right knee disability, and left knee disability by seeking appellate review.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id. at 126. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved .  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994). 

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  38 C.F.R. § 4.3. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the respective claims. 

Rating: Right Hip Osteoarthritis 

Diagnostic Codes 5250 through 5255 set forth relevant provisions regarding the hips and thighs.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5250, extremely unfavorable ankylosis of the hip where the foot does not reach the ground and crutches are necessitated indicated a 90 percent rating; intermediate ankylosis of the hip indicates a 70 percent rating; and favorable ankylosis, in flexion between 20 and 40 degrees, and slight adduction or abduction indicates a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5250.

A 10 percent rating is provided for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  This the maximum rating under Diagnostic Code 5251.

When thigh flexion is limited to 10 degrees, a 40 percent rating is warranted.  When thigh flexion is limited to 20 degrees, and 30 percent rating is warranted.  When thigh flexion is limited to 30 degrees, a 20 percent rating is warranted.  When thigh flexion is limited to 45 degrees, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5253. 

Hip, flail joint, is rated under Diagnostic Code 5254.  Under Diagnostic Code 5254, hip flail joint warranted an 80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Diagnostic Code 5255 provides for assignment of ratings in evaluating impairment of the femur.  Malunion of the femur with slight knee or hip disability warrants a 10 percent rating, a 20 percent rating for moderate knee or hip disability, and a 30 percent rating for marked knee or hip disability.  A 60 percent rating is warranted for either fracture of the surgical neck of the femur with false joint, or for fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, and weight-bearing preserved with the aid of a brace.  An assignment of an 80 percent rating is warranted for a spiral or oblique fracture of shaft or anatomical neck of the femur, with nonunion, and loose motion.  38 C.F.R. § 4.71a. 

The terms "slight," "moderate," and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2012).  Terminology such as "slight," "moderate," and "marked" used by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a rating.  38 C.F.R. §§ 4.2, 4.6. 

Under VA regulations, normal hip flexion is considered to be 0 to 125 degrees, and normal hip abduction is considered to be 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2012).

The Veteran is in receipt of a 10 percent initial rating for a service-connected right hip disability, based upon functional loss due to painful limited motion of a major joint for the entire initial rating period under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  She contends that she has incapacitating exacerbations and daily pain.

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 10 percent for a right hip disability for the entire rating period.  For the entire initial rating period, the Veteran's service-connected right hip disability manifested in limitation of motion with pain; it has not manifested in ankylosis, limitation of extension, flexion limited to 45 degrees, abduction limited to 10 degrees, inability to cross legs, toeing out less than 15 degrees, flail joint, or impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5250-5255.

A November 2007 X-ray study of the right hip indicated mild degenerative joint disease.  The Veteran was told to pursue physical therapy.  

On March 2010 VA joints examination, there was right hip pain on motion and lack of endurance by history.  Ambulation was normal.  There was no right hip ankylosis.  There was no additional limitation of motion with repetitive motion.  Right hip flexion was from zero to 110 degrees.  Extension was from zero to 20 degrees.  Adduction was from zero to 25 degrees.  Abduction was from zero to 30 degrees.  External rotation was from zero to 35 degrees.  Internal rotation was from zero to 40 degrees.  The examiner noted the 2007 right hip X-ray study that reflected right hip osteoarthritis.  The examiner diagnosed osteoarthritis of the right hip.

The Board has considered whether a higher disability rating is warranted based on any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported right hip pain, and the examination report reflects pain on right hip motion.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  The Veteran has reported minimal impairment of function in occupational settings, such as problems after prolonged sitting and an inability to work mandatory overtime.  The Veteran walks unaided, and ambulation is normal, but there is some reported lack of endurance.  The Board has considered additional limitation of motion due to pain and other orthopedic factors.  On balance, however, the Veteran does not meet the criteria for a 20 percent evaluation for a right hip disability, as her right his symptoms do not appear to cause any significant limitation of function.

Here, there is degenerative arthritis of the right hip shown by X-ray.  The Veteran has right hip limitation of motion.  Extension is not limited, and an evaluation under Diagnostic Code 5251 need not be considered.  On VA examination in March 2010, flexion was from zero to 110 degrees.  As such, a compensable rating is not warranted under Diagnostic Code 5252; under that provision, flexion must be limited to 45 degrees in order for a 10 percent evaluation to be warranted.  The Veteran is capable of a much greater degree of right hip flexion.  She does not, therefore, qualify for a compensable evaluation for limitation of flexion under Diagnostic Code 5252 (limitation of hip flexion).  

On examination in March 2010, abduction was from zero to 30 degrees.  Thus, a 20 percent evaluation is not warranted under Diagnostic Code 5253.  The Board notes that it is unclear whether the Veteran can cross her legs; she has not, however, indicated that this was not possible, and no examiner has commented on a limitation in this regard.  Rotation was from zero to 35 degrees.  Thus, when it comes to limitation of motion, the evidence does not meet or more nearly approximate the criteria for a 10 percent evaluation under Diagnostic Code 5253, as she can apparently toe-out more than 15 degrees.

Because the Veteran has right hip arthritis diagnosed by X-ray with limitation of motion and because she does not meet the criteria for a 10 percent evaluation under any applicable diagnostic code, under Diagnostic Code 5003, a 10 percent evaluation is warranted for her right hip, a major joint.  See 38 C.F.R. § 4.45(f).  The Veteran contends that a 20 percent evaluation is warranted because two or more major joints are implicated and because she suffers from occasional incapacitating exacerbations.  The Board disagrees.  The right hip is a single major joint.  The provision of Diagnostic Code 5003 that allows for a 20 percent evaluation applies where there is arthritis shown on X-ray of two or more major joints or two or more minor joint groups but no limitation of motion, with occasional incapacitating exacerbations.  In the Veteran's case, there is right hip limitation of motion with arthritis that does not qualify for a compensable evaluation under the applicable diagnostic codes.  In such situations a 10 percent evaluation is assigned for arthritis with noncompensable limitation of motion due to pain.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has reviewed all other scheduler provisions pertinent to the right hip.  The evidence shows the criteria are not met by the Veteran's particular disability symptomatology, and a higher rating under their provisions is not warranted.  Diagnostic Code 5250 relates to ankylosis of the hip; the Veteran has right hip limitation of motion but no right hip ankylosis.  Diagnostic Code 5254 applies to hip flail joint; the Veteran does not suffer from right hip flail joint.  Diagnostic Code 5255 concerns impairment of the femur, which the Veteran does not have.  As the Veteran does not suffer from any of these conditions, the Board will not discuss further whether a higher rating under the foregoing provisions is warranted.

The Board observes that there is no indication that the Veteran's right hip symptomatology has fluctuated during the appeal period.  As such, a staged rating is not warranted.  Fenderson, supra.  For these reasons, the Board finds that the weight of the evidence is against a finding of a higher initial rating in excess of 10 percent for a right hip disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit- of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating: Left First Metatarsophalangeal Joint

The Veteran's service-connected left first metatarsophalangeal joint disability has been rated zero percent disabling for the entire initial rating period under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  The provisions of Diagnostic Code 5003 are stated above and incorporated herein by reference.  

Diagnostic Codes 5276 through 5284 set forth relevant provisions regarding the feet.  38 C.F.R. § 4.71a.  Diagnostic Code 5276 provides ratings for acquired flatfoot.  38 C.F.R. § 4.71a.  Diagnostic Code 7277 applies to bilateral weak foot.  Id.  Diagnostic Code 7278 pertains to claw foot (pes cavus).  Id.  Diagnostic Code 5279 concerns anterior metatarsalgia (Morton's disease).  Id.  Diagnostic Code 8281 deals with hallux rigidus.  Id.  Diagnostic Code 5282 applies to hammertoes.  Id.  Diagnostic Code 5283 applies to malunion or nonunion of the tarsal or metatarsal bones.  Id.  Diagnostic Code 5284 concerns other foot injuries.  Id.

Diagnostic Code 5280 applies to hallux valgus, unilateral.  Id.  When operated with resection of the metatarsal head, a 10 percent evaluation is warranted.  Id.  When severe, if equivalent to the amputation of the great toe, a 10 percent evaluation is warranted.  Id.  

The Veteran is in receipt of a noncompensable (zero percent) initial rating for the service-connected osteoarthritis of the left first metatarsophalangeal joint, based upon pain and tenderness of a minor joint for the entire initial rating period under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  She contends that a higher evaluation is warranted based on a "decreased gait," the involvement of several joints, and limitation of motion.  

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of zero percent for osteoarthritis of the left first metatarsophalangeal joint for the entire rating period.  For the entire initial rating period, the Veteran's service-connected osteoarthritis of the left first metatarsophalangeal joint manifested in some pain; it has not manifested by any other symptomatology.  

On VA examination of the feet in March 2010, the Veteran complained of stiffness, pain, and swelling of the left foot.  Symptoms were exacerbated by prolonged sitting, standing, and ambulation.  There was some increased pain and some additional limitation during flare-ups.  The degree of additional limitation, however, could not be assessed, as the Veteran could not provide sufficient detail in this regard.  Assistive devices were not needed for walking.  There had been no injury to the left foot as well as no left foot hospitalizations or surgeries.  There was some reported aggravation of pain at work after prolonged sitting, but there were no other significant occupational effects.  Objectively, there was mild tenderness at the left first metatarsal head.  Gait was within normal limits.  The VA examiner observed no hammertoes or high arch or pes planus.  The diagnosis was of osteoarthritis of the left first metatarsophalangeal joint pursuant to observation and radiologic findings.

The Board notes that the Veteran's left first metatarsophalangeal joint symptomatology has not fluctuated during the course of the initial rating period, and the denial of a compensable evaluation, which is explained below, applies to the entire initial rating period.  Fenderson, supra.

Under Diagnostic Code 5003, a compensable evaluation is not warranted because there is no objective evidence of limitation of motion of the left first metatarsophalangeal joint, and, although painful motion might be present, two or more major joints or two or more minor joint groups are not implicated.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a minor joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported pain and swelling are relieved by ibuprofen.  It is unclear whether there is limitation of motion of the left first metatarsophalangeal joint.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  The Board finds that functional loss herein is minimal, as symptoms appear intermittent at worst.  The disability, indeed, does not meet the criteria for a compensable rating under any diagnostic code.  The Board finds, therefore, that the criteria for a compensable evaluation are not met despite consideration of the foregoing provisions.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.

The Board notes that Diagnostic Codes 5276 through 8284, other than Diagnostic Code 5280, are inapplicable herein because the manifestations they concern are not relevant to the Veteran's disability picture.  38 C.F.R. § 4.71a.  For example, there is no pes planus, weak foot, pes cavus, Morton's disease, hallux rigidus, a problem concerning the tarsal or metatarsal bones, or a history of injury of the left foot.  While there was a suggestion of hammertoes, they were not ultimately diagnosed on VA examination in March 2010.  

The only other potentially applicable provision is Diagnostic Code 5280, unilateral hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent evaluation is not warranted under this provision because the left metatarsal head was not resected and because the condition has not been described as severe.  Indeed, on VA examination in March 2010, the condition was characterized as mild.  As such, the criteria that give rise to a 10 percent evaluation under Diagnostic Code 5280 are not met.

For these reasons, the Board finds that the weight of the evidence is against a finding of a compensable rating for osteoarthritis of the left first metatarsophalangeal joint.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit- of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating: Osteoarthritis of the Knees 

The Veteran has been awarded service connection for osteoarthritis of each knee.  Both the right and left knees have been rated zero percent disabling for the entire initial rating period under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  The provisions of Diagnostic Code 5003 are stated above and incorporated herein by reference.  The Veteran contends that her knees warrant compensable ratings for several reasons to include claimed ankylosis and instability.

Provisions related to the knees are set forth in Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Specifically, Diagnostic Code 5256 governs ankylosis of the knee.  Id.  Diagnostic Code 5258 pertains to dislocation of the semilunar cartilage.  Id.  Diagnostic Code 5259 regards the symptomatic removal of the semilunar cartilage.  Id.  Diagnostic Code 5262 deals with impairment of the tibia and fibula.  Id.  Diagnostic Code 5263 is relevant to genu recurvatum.  Id. 

Diagnostic Codes 5260 and 5261 set forth rating criteria for limitation of motion of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The normal range of motion in the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012).
With respect to limitation of leg flexion, Diagnostic Code 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

After a review of all the evidence in this Veteran's case, lay and medical, the Board finds that a preponderance of the evidence weighs in favor of the Veteran's appeal for higher (compensable) initial ratings for right knee and left knee osteoarthritis for the entire rating period.  Fenderson, supra.  For reasons that will become apparent, the Board finds that the Veteran's bilateral knee symptomatology did not fluctuate during the appeal period.  For the entire initial rating period, the Veteran's service-connected osteoarthritis of each knee has been manifested by some limitation of motion and subjective evidence of pain on motion.

On VA examination in March 2010, the Veteran reported bilateral knee pain that began a few years earlier and that she experienced chronic bilateral knee pain.  The Veteran could not specify details regarding flare-ups; however, these were reported to be precipitated by prolonged sitting, standing, and ambulation.  She reported that during flare-ups, there was additional pain and limitation.  The Veteran reported bilateral knee pain and lack of endurance.  She used no knee braces or other orthopedic devices for the knees, and she could ambulate without an assistive device for one block until the onset of pain.  There was mild bilateral knee varus.  There was objective evidence of bilateral knee tenderness.  There was no ankylosis of the knees.  

Right knee range of motion at the March 2010 VA examination was from zero to 120 degrees without pain.  Left knee range of motion was from zero to 130 degrees without pain.  On objective examination, there was no knee pain on range of motion even with repetitive range of motion exercises.  There was some right knee stiffness secondary to right lower extremity lymphedema.  Bilateral knee stability was within normal limits.  An X-ray study of the knees conducted in 2007 was within normal limits.  A March 2010 X-ray study of the knees revealed minimal osteoarthritis bilaterally.  The examiner diagnosed minimal osteoarthritis of the knees.  

Based on measures of range of motion of the knees, neither of the Veteran's knee arthritis disabilities meets the criteria for a higher (compensable) evaluation under Diagnostic Codes 5260 (limitation of flexion of the leg) or 5261 (limitation of extension of the leg).  There is no limitation of extension, and the Veteran does not meet the criteria for a zero percent evaluation under Diagnostic Code 5261 (leg, limitation of extension) for either knee.  Furthermore, as flexion goes beyond 60 degrees in each knee, the Veteran does not meet the criteria for a zero percent evaluation under Diagnostic Code 5260 (leg, limitation of flexion).  38 C.F.R. § 4.71a.  

The Board notes that a separate evaluation under Diagnostic Code 5275 is not warranted because the weight of the credible evidence shows no lateral instability.  There has been no objective showing of recurrent subluxation or lateral instability of either knee.  On VA examination in March 2010, stability was noted to be within normal limits.  The Veteran reported other manifestations concerning the knees but mentioned nothing regarding instability.  

In the October 2011 notice of disagreement, she asserted that there was instability of the knees.  The Veteran is competent to provide evidence regarding instability of the knees, as instability of the knees is readily apparent to the person suffering from it.  See, e.g., Layno, supra.  The Board, however, does not find the Veteran's notice of disagreement assertions regarding instability of the knees credible because they are inconsistent with and outweighed by her history when seeking treatment.  Assertions regarding symptomatology on examination are more credible than statements made in pursuing claims for monetary gain.  Lay statements made when medical treatment was being rendered may be afforded greater probative value because such statements made to medical providers for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); Caluza, supra.  

In short, because lateral instability or recurrent subluxation of the knees has not been shown, a separate evaluation for instability under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a; VAOPGCPREC 23-97.

The Board notes that a higher rating under Diagnostic Code 5003 is warranted for each knee because limitation of motion of the knees has been shown and because there is at least some evidence of painful motion.  On VA examination in March 2010, bilateral knee motion was painless even after repetitive range of motion exercises.  However, the Veteran has reported bilateral knee pain on several occasions, and the Board finds no reason to question these assertions, which she is competent to make.  See Layno, supra; Madden, supra.

The Board has considered whether a higher disability rating is warranted for either knee based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a minor joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, bilateral knee symptomatology is minimal, and pain on range of motion has been considered already in the assignment of 10 percent evaluations under Diagnostic Code 5003.  There is no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  Based on these findings, the Board does not find that an evaluation in excess of 10 percent for either knee is warranted.  The Veteran does have some noncompensable limitation of motion; however, this does not even meet the established criteria for a zero percent scheduler evaluation under Diagnostic Codes 5260 and 5261.  The Board finds that the totality of the disability picture regarding both knees is mild.  The Board finds, therefore, that the criteria for an evaluation in excess of 10 percent are not met with respect to either knee despite consideration of the foregoing provisions.  

The Board notes that other provisions in the Schedule potentially related to the knees other than Diagnostic Codes 5003, 5257, 5260, and 5261, which have been considered above, do not apply herein.  Despite assertions of ankylosis in the notice of disagreement, the Veteran's almost complete bilateral knee range of motion does not indicate the presence of ankylosis.  It has not been diagnosed on examination.  As such, Diagnostic Code 5256 (ankylosis of the knee) does not apply herein.  Diagnostic Codes 5258, 5259, 5262, and 5263 pertain to elements of knee disability not relevant in the Veteran's case, as there is no cartilaginous involvement, and there is neither impairment of the tibia or fibula nor genu recurvatum.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for each knee due to arthritis on X-ray study along with noncompensable limitation of knee motion due to pain on motion; the evidence is against a finding of entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee and left knee for any period.  To the extent any higher level of compensation than 10 percent is sought for either knee, the preponderance of the evidence is against these claims; hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008). 

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected right hip disability.  The rating criteria pertinent to the hips specifically provide for ratings based on the presence of arthritis and limitation of motion, including due to pain and other orthopedic factors.  The service-connected osteoarthritis of the left first metatarsophalangeal joint and osteoarthritis of the knees is also contemplated by the rating schedule, which provides for ratings based on the presence of arthritis and limitation of motion, including due to pain and other orthopedic factors.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected right hip disability, osteoarthritis of the left first metatarsophalangeal joint, osteoarthritis of the right knee, and osteoarthritis of the left knee, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Indeed, factors such as functional loss, weakened movement, fatigability, incoordination, and limitation of motion, and painful motion are incorporated into the rating schedule.  See 38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca, supra.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met with respect to any of the disabilities at issue herein.  38 C.F.R. § 3.321(b)(1). 

Earlier Effective Date for Service Connection

The Veteran contends in essence that she filed claims of service connection for a right hip disability, a left foot disability, and for right and left knee disabilities before the effective dates assigned.  Regarding the right hip and knees, the effective date of service connection assigned is June 13, 2006.  Regarding the left first metatarsophalangeal joint, the effective date of service connection assigned is December 17, 2009.

The assignment of an effective date of an award is generally governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary of VA must be filed.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2012).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) . 

Earlier Effective Date for Service Connection: Right Hip Osteoarthritis 

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to June 13, 2006.  In sum, there is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for a right hip disability prior to June 13, 2006. 

In June 1996, the Veteran filed a claim for a neurologic condition secondary to service-connected right lower extremity lymphedema that caused pain in the legs and back.  In May 2005, the Veteran again reported leg, back, and hip pain secondary to a neurological disorder caused by the service-connected right lower extremity lymphedema.  Service connection for low back syndrome (claimed as neurological condition of the back and legs) was granted in a February 2006 rating decision.  

On June 13, 2006, the Veteran indicated that she was satisfied with the February 2006 grant of service connection for low back syndrome but indicated that hip pain secondary to lymphedema of the right lower extremity should have been addressed.  On VA examination in March 2010, the Veteran indicated that hip pain had been present for "a couple of years."  

The Board finds that the Veteran did not file a claim regarding osteoarthritis of the right hip before June 13, 2006.  She did not specifically mention the hip until May 2005, when she made reference to it in connection with a neurological condition caused by her service-connected right lower extremity lymphedema.  Service connection was granted for the claimed neurological condition.  The Veteran first suggested with specificity that she was seeking service connection for a distinct disability of the right hip on June 13, 2006.  38 C.F.R. § 3.155(a).  The evidence reflects, indeed, that the claimed disability did not begin long before that time because on VA examination in March 2010, she indicated that right hip symptoms had been present for a relatively short period of time.

In summation of the Board's finding, prior to June 13, 2006, there was no pending claim for service connection for right hip osteoarthritis pursuant to which service connection could have been granted.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Thus, the date of claim, June 13, 2006, is the earliest possible effective date for the grant of service connection for right hip osteoarthritis, and it is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2012).  As there is no legal basis for assignment of any earlier effective date than June 13, 2006, the Board finds that an earlier effective date for the grant of service connection for right hip osteoarthritis is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date for Service Connection: Osteoarthritis of the Left First Metatarsophalangeal Joint 

The Veteran contends that she filed a claim of service connection for a left foot disability before December 17, 2009.

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to December 17, 2009. 

In sum, there is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for a foot disability prior to December 17, 2009. 

In June 1996, the Veteran filed a claim for a neurologic condition secondary to service-connected right lower extremity lymphedema that caused pain in the legs and back.  She did not mention the feet.  In May 2005, the Veteran again reported leg, back, and hip pain secondary to a neurological disorder caused by the service-connected right lower extremity lymphedema.  She did not mention the feet.  Service connection for low back syndrome (claimed as neurological condition of the back and legs) was granted in a February 2006 rating decision.  

On June 13, 2006, the Veteran indicated that she was satisfied with the with the February 2006 grant of service connection for low back syndrome.  At that time, she filed several other claims of an orthopedic nature but did not mention the feet.  

On December 17, 2009, while corresponding with VA regarding a matter of overpayment not at issue herein, the Veteran indicated that she desired service connection for disabilities of the feet.

On VA examination in March 2010, the Veteran indicated that bilateral foot problems had been present for only one or two years.  

The Board finds that the Veteran did not file a claim regarding osteoarthritis of the left first metatarsophalangeal joint before December 17, 2009.  She did not specifically mention the left foot until December 17, 2009 during written correspondence with VA.  Before that, she had mentioned the legs, but not the feet, in connection with a neurological disability.  Service connection was granted for the claimed neurological condition.  The Veteran first suggested with specificity that she was seeking service connection for a distinct disability of the feet on December 17, 2009.  38 C.F.R. § 3.155(a).  The evidence reflects, indeed, that the claimed disability did not begin long before that time because on VA examination in March 2010, she indicated that symptoms of a bilateral foot disability began a year or two earlier.  Thus, when she filed her claim on December 17, 2009, the service-connected left foot disability had been present for only about a year.  

To conclude, prior to December 17, 2009, there was no pending claim for service connection for left first metatarsophalangeal joint osteoarthritis pursuant to which service connection could have been granted.  As such, an effective date prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Thus, the date of claim, June 13, 2006, is the earliest possible effective date for the grant of service connection for right hip osteoarthritis, and it is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  According to the Veteran herself, the disability arose no earlier than 2008.  Thus, the date of claim is later, and it is therefore the appropriate effective date of service connection.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  As there is no legal basis for assignment of an effective date earlier than December 17, 2009, the Board finds that an earlier effective date for the grant of service connection for left first metatarsophalangeal joint osteoarthritis is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  Sabonis, 6 Vet. App. at 430.

Earlier Effective Date for Service Connection: Right and Left Knee Disabilities

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to June 13, 2006.  In sum, there is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for a right and/or left knee disability prior to June 13, 2006.  

In January 1990, the Veteran specifically stated that her lower extremity lymphedema did not constitute a knee disability.  In June 1996, the Veteran filed a claim for a neurologic condition secondary to service-connected right lower extremity lymphedema that caused pain in the legs and back.  The Veteran did not mention the knees specifically.  In May 2005, the Veteran again reported leg, back, and hip pain secondary to a neurological disorder caused by the service-connected right lower extremity lymphedema.  She did not mention the knees specifically.  Service connection for low back syndrome (claimed as neurological condition of the back and legs) was granted in a February 2006 rating decision.  

On June 13, 2006, the Veteran indicated that she was satisfied with the with the February 2006 grant of service connection for low back syndrome but indicated that a disabilities of the right and left knees secondary to lymphedema of the right lower extremity should have been addressed.  On VA examination in March 2010, the Veteran indicated that bilateral knee pain had been present for "a couple of years."

The Board finds that the Veteran did not file a claim regarding either the right or left knee before June 13, 2006.  She did not specifically mention the knees in terms of a disability until June 13, 2006.  Indeed, before that date, she insisted that her right lower extremity lymphedema not be considered a knee disability.  To the extent that the June 1996 claim regarding the neurological condition of the back and legs encompassed the knees, service connection was granted for the claimed neurological condition.  The Veteran first suggested with specificity that she was seeking service connection for a distinct disability of the knees on June 13, 2006.  38 C.F.R. § 3.155(a).  The evidence reflects, indeed, that the claimed disabilities of the knees did not begin long before that time because on VA examination in March 2010, she indicated that bilateral knee symptoms had been present for a relatively short period of time.

To conclude, prior to June 13, 2006, there was no pending claim for service connection for a disability of either knee pursuant to which service connection could have been granted.  As such, an effective prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Thus, the date of claim, June 13, 2006, is the earliest possible effective date for the grant of service connection for disabilities of the right knee and left knee, and it is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  As there is no legal basis for assignment of an effective date earlier than June 13, 2006, the Board finds that an earlier effective date for the grant of service connection for right and left knee disabilities is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  Sabonis, 6 Vet. App. at 430.

Effective Dates for Increased Ratings

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.

Earlier Effective Date for Increased Rating: Right Lower Extremity Lymphedema

In this case, the Veteran argues that a 100 percent evaluation for right lower extremity lymphedema should have been effective earlier than June 14, 1996.

On June 14, 1996, the Veteran filed a claim for, in pertinent part, an increased rating for her service-connected right lower extremity lymphedema.  She had last received outpatient treatment for that disability in 1993, and records from that year were considered in a December 1994 rating decision.  Thus, there are no VA treatment records that could be construed as a claim for increase before June 14, 1996.  38 C.F.R. § 3.157(b)(1).

The Veteran did not receive any apparent treatment for the service-connected right lower extremity lymphedema in the year preceding June 14, 1996.  As such, an increase in disability level could not have been factually ascertainable in the year preceding June 14, 1996.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In such situations, the effective date of increase is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  It follows that the date of claim, which is June 14, 1996, is the earliest possible effective date for an increased rating for right lower extremity lymphedema in this instance.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  As there is no legal basis for the assignment of an effective date earlier than June 14, 2006, the Board finds that an earlier effective date for the assignment of a 100 percent evaluation for service-connected right lower extremity lymphedema is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  Sabonis, 6 Vet. App. at 430.

Clear and Unmistakable Error (CUE) 

In this case, the Veteran appears to be alleging CUE in the RO's January 1994, September 1994, and December 1994 rating decisions in an attempt to overcome the finality of those decisions and obtain an earlier effective date.  See 38 C.F.R. § 3.105. 

Previous decisions that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

The Court has held that a claim for an earlier effective date attempts to vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As explained in Rudd, if a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision; otherwise, the decision becomes final and the only basis for challenging the effective date is CUE.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the Veteran's allegations simply do not meet the criteria noted above.

In this case, the Veteran's allegation of CUE is that the RO did not properly weigh the evidence before it and that the medical evidence before the RO in 1994 should have given rise to a 100 percent disability rating "as early as August 1992."  The Board notes that a claim for increase was inferred from an October 1991 VA examination report.  In a March 1992 rating decision, the RO denied an increased rating for the service-connected right lower extremity lymphedema.  The Veteran appealed the denial and indicated that she was seeking a 60 percent evaluation for the right lower extremity lymphedema.  In a January 1994 rating decision, the RO granted the 60 percent evaluation sought effective October 1, 1991, the date of claim.  

In September 1994, the Veteran filed a claim for a temporary total rating for her right lower extremity lymphedema under 38 C.F.R. § 4.30 for a one month's period of convalescence.  In a November 1994 rating decision, the RO denied the claim, as the Veteran was not hospitalized and was receiving only outpatient treatment.  The RO also denied an evaluation in excess of 60 percent for the right lower extremity lymphedema, as there was no evidence of massive board-like swelling with constant severe pain at rest to warrant a 100 percent evaluation.

Pursuant to the receipt of additional VA medical records, the RO issued a rating decision in December 1994 denying an increased rating for right lower extremity lymphedema.  A June 1993 VA progress note indicated bilateral lower extremity pain and swelling due to lymphedema.  The Veteran indicated that she could walk two blocks before feeling pain.  There was severe nonpitting edema.  The September 1993 VA progress note indicated an enlarged right lower extremity without skin breakdown.  The diagnosis was of right lower extremity massive lymphedema.  As in November 1994, the RO found that the criteria for a 100 percent evaluation were not met.  

The Board notes that on VA examination in 1991 the right lower extremity lymphedema was manifested by marked swelling from the foot to the thigh.  There 

was no pitting.  An August 1993 VA examination report indicates that the Veteran had "gigantic" lymphedema of the right lower extremity up to the thigh.  At that time, there was a rash on the legs.

Then as now, the next highest evaluation under 38 C.F.R. § 4.104; Diagnostic Code 7121 (post-phlebitic syndrome) is 100 percent.  38 C.F.R. § 4.104, Diagnostic Code 7121 (1993, 1994, 2012).  The criteria for a 100 percent evaluation have not changed.  Under Diagnostic Code 7121, a 100 percent evaluation entails massive board-like edema with constant pain at rest.  Id.

The Veteran's argument regarding CUE in the 1994 rating decisions fails because there is no evidence that the correct facts, as they were known at the time, were not before the RO.  The Veteran essentially disputes the RO's weighing of the evidence.  Such an argument cannot support a claim of CUE.  Damrel, 6 Vet. App. at 245; see also Eddy v. Brown, 9 Vet. App. 52 (1996) (to establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated).  In 1994, the RO considered the medical evidence before it and determined that an evaluation in excess of 60 percent for right lower extremity lymphedema was not warranted.  When looking to the facts before the RO in 1994, it is not "undebatable" that the Veteran suffered from massive board-like edema with constant pain at rest, the criteria necessary for a 100 percent evaluation under Diagnostic Code 7121.  Damrel, supra.

Here, the Veteran is arguing that the RO weighed the evidence before it incorrectly in failing to assign a 100 percent evaluation for right lower extremity lymphedema 

in the 1994 rating decisions.  Neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a disabilities outcome.  In such situations, CUE is not shown.  Fugo, 6 Vet. App. at 43-44.


ORDER

Service connection for a left hip disability, including as secondary to service-connected right lower extremity edema, is denied.

Service connection for a right foot disability, including as secondary to service-connected right lower extremity edema, is denied.
	
An initial rating in excess of 10 percent for service-connected right hip osteoarthritis is denied.

A compensable initial rating for service-connected osteoarthritis of the left first metatarsophalangeal joint is denied.

A 10 percent initial rating for service-connected osteoarthritis of the right knee is granted.

A 10 percent initial rating for service-connected osteoarthritis of the left knee is granted.

An effective date for service connection earlier than June 13, 2006 for right hip osteoarthritis is denied.

An effective date earlier than December 17, 2009 for osteoarthritis of the left first metatarsophalangeal joint is denied.

An effective date for service connection earlier than June 13, 2006 for a right knee disability is denied.
	(CONTINUED ON NEXT PAGE)


An effective date for service connection earlier than June 13, 2006 for a left knee disability is denied.

An effective date earlier than June 14, 1996 for the assignment of a 100 percent evaluation for service-connected right lower extremity lymphedema is denied.

The January, November, and December 1994 rating decisions determining that no more than a 60 percent evaluation was warranted for right lower extremity lymphedema were not clearly and unmistakably erroneous.




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


